[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 380
                                 OPINION *Page 381 
{¶ 1} This timely appeal comes for consideration upon the record in the trial court and the parties' briefs. Defendant-Appellant, Paul Lake, appeals the decision of the Noble County Court of Common Pleas denying his motion to suppress the results of his breath test which established his blood alcohol content (BAC) was .170. We are asked to decide whether the State proved substantial compliance with the Ohio Department of Health's regulations concerning the calibration of the BAC testing device. We find the State failed to prove substantial compliance with the regulations as the copies of the calibration solution certificates used to demonstrate substantial compliance were inadmissible pursuant to Evid.R. 1005. Thus, the trial court's decision is reversed, Appellant's conviction is vacated and this case is remanded for further proceedings.
 {¶ 2} State Highway Patrol Trooper Timothy Scott was driving southbound on State Route 339 in Noble County, Ohio, when he passed a vehicle with a loud exhaust moving in the opposite direction. He turned his vehicle around and proceeded to stop the other vehicle. After Trooper Scott approached the vehicle, he noticed the driver, Lake, had red, glassy eyes and his speech was slow and quiet. Trooper Scott also smelled a strong odor of alcohol about Lake. He ordered Lake out of the vehicle, patted him down, and ordered Lake perform the three accepted field sobriety tests, horizontal gaze nystagmus (HGN), walk and turn, and one-leg stand. Based on the results of those tests and his previous observations, Trooper Scott arrested Lake for driving under the influence of alcohol (DUI). Trooper Scott brought Lake to the local police department where he administered a breath test. Lake registered a .170.
 {¶ 3} Subsequently, the Noble County Grand Jury issued an indictment charging Lake with DUI. The indictment contained a specification that Lake had been convicted of three other DUI offenses in the previous six years at the time of the offense, making this offense a felony of the fourth degree. Lake pled not guilty to the charges.
 {¶ 4} After Lake was appointed counsel, he filed a motion to suppress, claiming his breath test should be suppressed because the State could not prove the machine used to conduct the test was properly calibrated in accordance with the Ohio Administrative Code. The trial court heard the motion to suppress. At the conclusion of the hearing, the State moved to admit its exhibits, including copies of two certificates which certified the solution used to calibrate the machines. The trial court allowed those documents into evidence over Lake's objections. After allowing the parties to file post-hearing briefs, the trial court denied Lake's motion to suppress. *Page 382 
 {¶ 5} Subsequently, Lake entered a plea of no contest. The trial court found Lake guilty, sentenced him to six months in the Noble County jail, and fined him eight hundred dollars. The trial court also placed Lake on five years of community control, ordered the vehicle he used while committing the offense seized, and ordered his license suspended for five years.
 {¶ 6} We reverse the trial court's decision which denied Lake's motion to suppress because the State failed to prove substantial compliance with the applicable regulations governing the calibration of the breath test machine. The State presented copies of the calibration solution certificates, but did not demonstrate their admissibility pursuant to Evid.R. 1005. Without these certificates, the State could not prove substantial compliance with the regulations. Thus, the results of the breath test should have been suppressed.
 {¶ 7} As a preliminary matter, we note Lake has properly preserved his arguments for appeal by pleading no contest to the charges against him. According to Crim.R. 12(I), a "plea of no contest does not preclude a defendant from asserting upon appeal that the trial court prejudicially erred in ruling on a pretrial motion, including a pretrial motion to suppress evidence." Id.
 {¶ 8} Turning to Lake's two assignments of error, he challenges the trial court's actions in relation to his motion to suppress the BAC breath test results as follows:
 {¶ 9} "The trial court erred in admitting into evidence, at the suppression hearing, two instrument check solution documents which were not authenticated pursuant to the Ohio Rules of Evidence."
 {¶ 10} "The trial court erred in denying Appellant's motion to suppress the BAC Datamaster test results when the State failed to produce proper evidence at the hearing of its compliance with the Ohio Department of Health Regulations for calibration of the machine."
 {¶ 11} In his assignments of error, Lake argues the trial court erred when it determined the copies of the calibration solution certificates introduced into evidence were admissible as they did not comply with the Rules of Evidence. Because these documents were inadmissible, he argues, the State failed to prove compliance with the Ohio Department of Health's regulations and, therefore, the results of the BAC test were inadmissible.
 {¶ 12} Appellate review of a motion to suppress presents mixed issues of law and fact. State v. Jedd (2001), 146 Ohio App.3d 167, 171,765 N.E.2d 880. When conducting that review, appellate courts must accept a trial court's findings of fact if they are supported by competent, credible evidence. State v. Winand (1996), 116 Ohio App.3d 286, 288,688 N.E.2d 9. Accepting those facts as true, we must then independently determine whether the trial court's decision met the *Page 383 
applicable legal standard. State v. Santini (2001), 144 Ohio App.3d 396,406, 760 N.E.2d 442. However, decisions dealing with the admissibility of evidence are left to the trial court's sound discretion.State v. Tibbetts (2001), 92 Ohio St.3d 146, 160, 749 N.E.2d 226. Unless the trial court clearly abused its discretion and the defendant has been materially prejudiced thereby, an appellate court should not disturb the trial court's decision. State v. Issa (2001), 93 Ohio St.3d 49,64, 752 N.E.2d 904. An abuse of discretion connotes more than an error of law or judgment; it implies the trial court's attitude was unreasonable, arbitrary, or unconscionable. State v. Adams (1980),62 Ohio St.2d 151, 157, 16 O.O.3d 169,404 N.E.2d 144.
 {¶ 13} R.C. 3701.143 authorizes the Department of Health to promulgate regulations concerning chemical analysis of a person's blood, urine, breath, or other bodily substances in order to ascertain the presence and amount of alcohol. Accordingly, the Department of Health has promulgated Ohio Admin. Code 3701-53-04 through 3701-53-09. It is incumbent upon the State to demonstrate compliance with those regulations before the results of a breath test given to an accused are admissible in evidence against a criminal defendant. State v. Pagan (Nov. 10, 1999), 7th Dist. No. 97 CA 80, at 2. However, the State need only prove substantial compliance with the administrative regulations. State v.Plummer (1986), 22 Ohio St.3d 292, 294, 22 OBR 461, 490 N.E.2d 902. Once the State proves substantial compliance, then the defendant has the burden of proving prejudice by less than literal compliance. Id. at 295.
 {¶ 14} Ohio Adm. Code 3701-53-04(A) requires the breath testing machine be calibrated "no less frequently than once every seven days" by using "an instrument check solution containing ethyl alcohol approved by the director of health." In order to demonstrate the instrument check solution used to calibrate the machine was approved by the director of health, the director must produce a document certifying the solution used to calibrate the machine was proper. Columbus v. Robbins (1989),61 Ohio App.3d 324, 328, 572 N.E.2d 777. In order to comply with this requirement, the State commonly produces a "batch and bottle affidavit" or a properly authenticated calibration solution certificate. Pagan at 2.
 {¶ 15} "The admission of this affidavit or authenticated certificate demonstrates that the breath testing equipment was calibrated in substantial compliance with the applicable Department of Health regulations and assures the accuracy of the breath test results. Columbusv. Carroll (1996), Franklin App. No. 96APC01-90, unreported. The importance of this point cannot be overstated since the accuracy of the test results is a *Page 384 
critical issue in determining the guilt or innocence of the defendant. Defiance v. Kretz (1991), 60 Ohio St.3d 1, 3[,573 N.E.2d 32]. Conversely, when there is no properly authenticated certificate or an affidavit regarding the viability of the calibration solution, substantial compliance with the regulations is not proven and the results of the breath test must be excluded. State v. Bauer
(September 13, 1996), Ottawa App. No. OT-95-050, unreported, citingRobbins, supra at 328." Id.
 {¶ 16} Evid.R. 901(A) states all evidence must be properly authenticated before it is admissible into evidence. Authentication lays the foundation for admissibility by connecting the particular evidence sought to be introduced to the issues or persons involved in the trial. Staff Note to Evid.R. 901(A). Exhibits are properly authenticated when there is evidence sufficient to support finding that the matter in question is what the proponent claims. Hall v. Johnson (1993),90 Ohio App.3d 451, 455, 629 N.E.2d 1066. Authenticity is normally demonstrated by extrinsic evidence unless the evidence is self-authenticating as provided in Evid.R. 902. For example, an original calibration solution certificate is self-authenticating under Evid.R. 902(1) as it is a public document bearing the seal of the Ohio Department of Health. However, the authenticity of a letter must be proven by, for instance, its distinctive characteristics or the testimony of a witness with knowledge that the letter is what it is claimed to be. See State v.Brown, 7th Dist. No. 01 CA 120, 2002-Ohio-5207, ¶ 38, Evid.R. 901(B)(1), (4).
 {¶ 17} The trial court admitted the certificates into evidence pursuant to Evid.R. 1003. Evid.R. 1003 provides a duplicate is admissible to the same extent as the original unless a genuine question is raised as to the authenticity of the original or it would be unfair to admit the duplicate in lieu of the original. This does not place any limitations on how a party may authenticate a document, instead allowing all duplicates into evidence to the same extent as the original. Thus, this allows a party to authenticate a duplicate in any manner authorized under the law.
 {¶ 18} In contrast, Evid.R. 1005 provides as follows:
 {¶ 19} "The contents of an official record, or of a document authorized to be recorded or filed and actually recorded or filed, including data compilations in any form if otherwise admissible, may be proved by copy, certified as correct in accordance with Rule 902, Civ.R. 44, Crim.R. 27 or testified to be correct by a witness who has compared it with the original. If a copy which complies with the foregoing cannot be obtained by the exercise of reasonable diligence, then other evidence of the contents may be given." *Page 385 
 {¶ 20} This specifically defines the types of extrinsic evidence a party must use to prove the authenticity of a particular public record before that record is admissible. See Robbins; Pagan; Bauer.
 {¶ 21} If copies of public records were admissible pursuant to Evid.R. 1003, then Evid.R. 1005's specification of the ways in which a copy of a public record may be authenticated would be rendered meaningless. Accordingly, the calibration solution certificates the State attempted to introduce into evidence must be admissible pursuant to Evid.R. 1005.
 {¶ 22} These certificates are not authenticated in the manner provided by Evid.R. 1005. Evid.R. 902 provides a copy of a public document is self-authenticating when it is "certified as correct by the custodian or other person authorized to make the certification * * *." Evid.R. 902(4). Crim.R. 27 allows for proof of officials records as provided in Civ.R. 44. Civ.R. 44 states a copy of a domestic official record is authenticated when the officer having the legal custody of the record attests to the copy's authenticity. These calibration solution certificates were not certified as provided in those rules. Finally, no witness in this case testified they compared the copies with the originals.
 {¶ 23} Because the State did not demonstrate the admissibility of these certificates in the manner provided by Evid.R. 1005, it was improper for the trial court to admit them into evidence during the suppression hearing. Accordingly, the State did not prove substantial compliance with OAC 3701-53-04 and the results of the breath test should have been suppressed. Lake's assignments of error are meritorious. The trial court's decision is reversed, appellant's conviction is vacated and this cause is remanded to the trial court for further proceedings.
Donofrio, J., concurs.
Waite, J., dissents. See dissenting opinion.